Yeager, J.,
dissenting.
I cannot see that any good purpose is to be served by an opinion on the issuance of a mandate but since one has been adopted by the majority challenging the jurisdiction of the United States Supreme Court to give the direction contained in its opinion a clarifying statement ought to be made.
At the outset I will say that I find no fault whatever with the proposition that the courts of last resort are peers in their respective fields. I find no fault with the following quotation in the majority opinion from First Trust Co. v. Smith, 134 Neb. 84, 277 N. W. 762: “The United States supreme court and the supreme court of this state are peers. The decisions of the former upon the federal Constitution and laws are binding on the latter; the decisions of the latter upon the Constitution and laws of Nebraska are binding on the former.” If this were all that is involved the matter could be very readily disposed of, but there are other considerations which must be taken into account.
In the original opinion, after making disposition of the radio station as distinguished from the license from the Federal Communications Commission to operate it, the following appears: “ * * * that the license to operate the station be returned and that lessee is directed to do all things necessary for that purpose; that generally everything be done to restore the parties to their original position prior to the entering into the leases; * * * .”
'A supplemental opinion was adopted dealing, among other things, with the license to operate, the radio station but this language of the first opinion was never withdrawn and I submit that its substance was never modified.
In the supplemental opinion appears the following: “We conclude at the outset that the power to license a radio station, or to transfer, assign or annul such a license, is within the exclusive jurisdiction of the Federal Communications Commission.” Notwithstanding this conclusion the direction of the original opinion was permitted to remain. ■
It is true that the supplemental opinion in the following *435language conceded that this court had no jurisdiction over the issuance of the license: “It is true that the Federal Communications Commission may refuse to approve the reissuance of a license to the Woodmen of the World Life Insurance Society.” But nowhere therein was the mandate to the lessee with regard to the license withdrawn.
It was on the ground that the state court had invaded the federal jurisdiction by its direction with regard to the radio license that the United States Supreme Court accepted jurisdiction. In its opinion that court recognized the full and complete jurisdiction of this court over the entire subject matter except the radio license. Over the license it held that this court had no jurisdiction, and properly so.
Perhaps unnecessarily but wisely the effect of the opinion was to recognize the fact that unless the license could accompany a retransfer of the properties of the station the full purposes outlined in the opinion of this court could not be accomplished. To that end direction was given to this court to withhold its mandate a sufficient length of time to allow for action by the Federal Communications Commission on an application for transfer of the license.
To my mind, since this. allowance of time ought in any event to be made either by withholding the mandate of this court or by the district court after issuance of mandate, it is not a matter of consequence whether we consider the direction of the opinion .of the United States Supreme Court as mandatory, directory, or merely advisory. It appears to' me that the majority opinion is but a volunteer discussion upon a subject whereon no- opinion is required at the hands of this court and that by it no useful purpose is served.